DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups I-II and IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 15, 2020.
Applicant's election with traverse of Group III in the reply filed on October 15, 2020 is acknowledged.  The traversal is on the ground(s) that comparison Claims 1, 9, and 16 against Claim 12 reveals that they are similar having slightly different scopes. Consequently, the search of one of the Groups does not guarantee the other to be found. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US PGPub 2014/0285135, cited on the IDS dated 01/17/2019) and further in view of Wen et al. (CN 202455140, see also EPO machine generated English translation provided with this Office Action) and Lorenz et al. (DE 10-2014-214313, see also EPO machine generated English translation provided with this Office Action).
Regarding Claim 12, Ji discloses in Fig. 1 an internal battery heating system (100) (Abstract) comprising a heating circuit comprising an electrical conversion device (140) switchably connected to a first battery module (110) via a first switch (122) ([0026], wherein the heating circuit is the circuit that connects the electrical conversion device 140 to the first battery module 110). 
Ji further discloses an additional battery module (120) electrically coupled with the heating circuit ([0026], wherein the heating circuit is the circuit that connects the electrical 
Ji does not disclose in Fig. 1 wherein the additional battery module (120) includes a plurality of additional battery modules. 
However, Ji discloses wherein the number of battery modules is not particularly limited and further discloses a plurality of additional battery modules may be used ([0022]).
It would have been obvious to one of ordinary skill in the art to utilize a plurality of additional battery modules as the battery module, wherein each battery module has a corresponding switch, electrical conversion device, and temperature sensor, as taught by Ji, with reasonable expectation that such would successfully achieve a high capacity while producing the internal battery heating system desired by Ji.
Thus, modified Ji discloses a plurality of additional battery modules (120, [0022]) electrically coupled with the heating circuit ([0026], wherein the heating circuit is the circuit that connects the electrical conversion device 140 to the first battery module 110).
However, modified Ji does not explicitly disclose wherein such is in a parallel configuration. 
Wen teaches a device that uses small-capacity battery modules in parallel to realize a large-capacity battery pack ([0008]). Since each battery module is connected in parallel, it can still continue to function when a single battery module fails ([0008]). 

Modified Ji further discloses in Fig. 1 of Ji a controller (130 of Ji) adapted to instruct the electrical conversion device (140, [0036] of Ji, wherein such is a DC-DC converter) to alternatively raise and lower a current from the first battery module (110 of Ji) for alternatively charging and discharging the plurality of additional battery modules (120 of Ji) ([0026] of Ji, wherein pulsing a current comprises changing, i.e. raising and lowering, the magnitude of the current).
Consequently, modified Ji does not disclose a controller adapted to instruct the electrical conversion device to alternatively raise and lower a current from the first battery module for alternatively charging and discharging the plurality of additional battery modules.
The Examiner notes that current is directly proportional to voltage, as demonstrated by Ohm’s Law.
Lorenz teaches in Fig. 1 an internal battery heating system (10) that improves the heating process of a plurality of battery modules, thereby extending the service life of the battery modules ([0011]). Specifically, Lorenz teaches a first battery module (100, [0030]) electrically coupled to a plurality of additional battery modules (200, see a plurality of additional battery modules 215, [0031]) and a controller (300, [0037]) adapted to instruct an 
Lorenz further teaches wherein electrical conversion device (310, [0039], [0042]) can alternatively raise and lower a current or a voltage for alternatively charging and discharging the plurality of additional battery modules in order to successfully heat the battery modules ([0021], [0032]-[0036]).
Thus, it would have been obvious to one of ordinary skill in the art to adapt the controller to instruct the electrical conversion device to alternatively raise and lower a voltage from the first battery module, as taught by Lorenz, as such is a known configuration in the art, wherein a skilled artisan would have reasonable expectation that such would successfully alternatively charge and discharge the plurality of additional battery modules and thereby function as an internal battery heating system, as desired by modified Ji. 
Regarding Claim 13, modified Ji discloses all of the limitations as set forth above. Modified Ji further discloses wherein the electrical conversion device (140 of Ji) is a DC-DC converter ([0026] of Ji).
Regarding Claim 14, modified Ji discloses all of the limitations as set forth above. Modified Ji further discloses in Fig. 1 of Ji wherein each of the plurality of additional battery modules (120 , [0022] of Ji) is electrically coupled with the heating circuit via a respective one of a plurality of additional switches (124, [0022] of Ji) under control of the controller (130 of Ji).

However, modified Ji discloses the controller being adapted to command switching of the first switch (122 of Ji) and the plurality of additional switches (124, [0022] of Ji) ([0026] of Ji). Modified Ji further discloses selectively heating an additional battery module (120, [0022] of Ji) when the additional battery module (120, [0022] of Ji) is below a predetermined temperature in order to heat the additional battery module to an operating temperature ([0022], [0027] of Ji).
Thus, it would have been obvious to one of ordinary skill in the art to adapt the controller of modified Ji to command coordinated switching of the first switch and the plurality of additional switches for selectively heating or of more of the plurality of additional battery modules of modified Ji, such as when one or of more of the plurality of additional battery modules is below a predetermined temperature, in order to heat one or more of the plurality of additional battery modules to an operating temperature, as desired by modified Ji. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US PGPub 2014/0285135, cited on the IDS dated 01/17/2019) in view of Wen et al. (CN 202455140, see also EPO machine generated English translation provided with this Office Action) and Lorenz et al. (DE 10-2014-214313, see also EPO machine generated English translation provided with this Office Action), as applied to Claim 12 above, and further in view of Almquist et al. (US PGPub 2012/0249284).
Claim 15, modified Ji discloses all of the limitations as set forth above. Modified Ji further discloses a plurality of temperature sensors (134, [0022] of Ji) communicatively coupled with the controller (130) for monitoring the temperature of the plurality of additional battery modules (120, [0022] of Ji), wherein the controller (130 of Ji) is adapted to command coordinated switching of the first switch (122 of Ji) and the plurality of additional switches (124, [0022] of Ji) based on the temperatures of the first battery modules (110 of Ji) and the plurality of additional battery modules (120, [0022] of Ji) ([0025]-[0026]).
Modified Ji discloses alternatively raising and lowering a voltage from the first battery module (110 of Ji) for alternatively charging and discharging the plurality of additional battery modules (120 of Ji) ([0021], [0032]-[0034] of Lorenz) and further discloses wherein the controller (130 of Ji) is adapted to command coordinated switching of the first switch (112 of Ji) and the plurality of second switches based on a measured parameter of the first battery modules (110 of Ji) and the plurality of additional battery modules (120, [0022] of Ji) ([0025]-[0026], i.e. temperature).
Modified Ji further discloses in the teachings of Lorenz wherein sensors can be utilized for acquiring measured values in order to monitor the heating process of the battery module and additional plurality of modules, thereby controlling the internal heating system more precisely ([0021]).
However, modified Ji does not disclose a plurality of voltage sensors communicatively coupled with the controller for monitoring the voltage of the plurality of additional battery modules, wherein the controller is adapted to command coordinated switching of the first 
Almquist teaches wherein a voltage sensor (322) can be used to monitor the voltage of a battery module ([0032]). Almquist further teaches wherein the voltage sensor (322) is in electrical communication with a controller (340) and wherein the voltage measurement from the voltage sensor (322) can be used to control heating the battery module ([0038]-[0039]).
It would have been obvious to one of ordinary skill in the art to utilize a plurality of voltage sensors in the internal battery heating system of modified Ji, wherein such are communicatively coupled with the controller for monitoring the voltage of the plurality of additional battery modules, as taught by Almquist, and upon implementation adapt the controller of modified Ji to command coordinated switching of the first switch and the plurality of additional switches based on voltages of the first battery module and the plurality of additional battery modules, in order to alternatively raise and lower a voltage from the first battery module for alternatively charging and discharging the plurality of additional battery modules as desired by modified Ji, in order to monitor the heating process of the battery module and additional plurality of modules, thereby controlling the internal heating system more precisely, wherein a skilled artisan would have reasonable expectation that the controller of modified Ji could successfully be adapted to command coordinated switching of the switches based on a measured parameter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        January 22, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
January 28, 2021